DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on 6/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Khusnatdinov et al. [US2009/0200710, “Khusnatdinov”].
Khusnatdinov discloses an imprint apparatus capable of forming a cured product of an imprint material on a substrate by using a mold having a mesa, the imprint apparatus comprising: a mold holder (chuck 28) that holds the mold (paragraph 0029; Figure 1); and an optical system (energy source 38) that irradiates the imprint material on the substrate with irradiation light for increasing a viscosity of the imprint material (paragraph 0031; Figure 1);  wherein the irradiation light has a light intensity distribution such that a light intensity increases from a center of the mesa of the mold toward a side surface of the mesa when the mold is held by the mold holder (paragraphs 0038-42, 0043-48), and wherein the imprint material that moves from the center of the mesa of the mold toward the side surface of the mesa in a region including the side surface of the mesa is irradiated with the irradiation light while the mold and the imprint material on the substrate are in contact with each other (Figure 5A, 7A, 8A). It is noted the claim recites material worked upon as well as the manner of operation of the apparatus. The apparatus of Khusnatdinov is capable of working upon the same materials recited and includes all of the structure required to be capable of operating in the disclosed manner.
With respect to claim 2, Khusnatdinov discloses the mesa includes a pattern surface having a projecting and recessed pattern (paragraph 0027), it is noted the mesa is not actively claimed as a feature of the apparatus and is not required to be taught by the prior art. 
With respect to claim 3, Khusnatdinov discloses the light intensity distribution has a peak at a position outside the side surface of the mesa (Figures 5A, 7A, 8A). 
With respect to claim 4, the claim is directed toward the manner of operation, and the apparatus of Khusnatdinov would be capable of operating in that manner. 
With respect to claim 5, the claim is directed toward the manner of operation, and the apparatus of Khusnatdinov would be capable of operating in that manner.
With respect to claim 11, Khusnatdinov discloses an imprint apparatus capable of forming a cured product of an imprint material on a substrate by using a mold having a mesa, the imprint apparatus comprising: a mold holder (chuck 28) that holds the mold (paragraph 0029; Figure 1); and an optical system (energy source 38) that irradiates the imprint material on the substrate with irradiation light for increasing a viscosity of the imprint material (paragraph 0031; Figure 1);  wherein the optical system selectively irradiates a region including a side surface of the mesa with the irradiation light while the mold and the imprint material on the substrate are in contact with each other (paragraphs 0038-42, 0043-48; Figures 5A, 7A, 8A). It is noted the claim recites material worked upon as well as the manner of operation of the apparatus. The apparatus of Khusnatdinov is capable of working upon the same materials recited and includes all of the structure required to be capable of operating in the disclosed manner.
With respect to claim 12, Khusnatdinov’s apparatus is capable of performing outer peripheral irradiation such that an outer peripheral region including the side surface of the mesa is irradiated with the irradiation light and a central region of the mesa is not irradiated with the irradiation light (Figure 5A).  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khusnatdinov in view of Menon et al. [US2015/0036117, “Menon”].
Khusnatdinov discloses an imprint apparatus. Khusnatdinov discloses an optical system for selectively irradiating, but does not disclose a spatial light modulator. 
Menon discloses an imprint apparatus. Menon discloses the apparatus irradiates light in a predetermined pattern (paragraph 0004, 0048), and discloses an optical assembly including a spatial-light modulator to generate the pattern of light to illuminate the template (paragraph 0052). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Khusnatdinov to include a spatial light modulator as taught by Menon in order to provide greater control over the irradiated pattern of light. 
With respect to claim 7, Khusnatdinov as modified by Menon includes an optical system capable of forming a light intensity distribution of light that heats the substrate by using the spatial light modulator.
With respect to claim 8, Khusnatdinov discloses an imprint apparatus capable of forming a cured product of an imprint material on a substrate by using a mold having a mesa, the imprint apparatus comprising: a mold holder (chuck 28) that holds the mold (paragraph 0029; Figure 1); and an optical system (energy source 38) that irradiates the imprint material on the substrate with irradiation light for increasing a viscosity of the imprint material (paragraph 0031; Figure 1); Khusnatdinov discloses an optical system for selectively irradiating a shot region with an outer peripheral irradiation, but does not disclose a spatial light modulator. Menon discloses an imprint apparatus. Menon discloses the apparatus irradiates light in a predetermined pattern (paragraph 0004, 0048), and discloses an optical assembly including a spatial-light modulator to generate the pattern of light to illuminate the template (paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Khusnatdinov to include a spatial light modulator as taught by Menon in order to provide greater control over the irradiated pattern of light. 
With respect to claim 9, Khusnatdinov discloses the mold includes a mesa that comes into contact with the imprint material, and the outer peripheral irradiation is performed such that the outer peripheral region of the shot region that is irradiated includes a side surface of the mesa (paragraph 0027, Figures 5A, 7A, 8A). 
With respect to claim 10, Khusnatdinov disclosesa positioning means that performs positioning of the substrate and the mold with respect to each other, and the outer peripheral irradiation is performed before or during the positioning (paragraph 0032). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 8, 2022